DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 14-25 of copending Application No. 16/686,205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current application 16/689,047
Copending application 16/686,205
Claim 1:
A method for producing a stator for an electrical machine, the method comprising the steps of: 

(a) providing the stator including a plurality of stator teeth arranged spaced apart from one another along a circumferential direction of a stator body and a ring-shaped stator body, from which the plurality of stator teeth for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent to one another in the circumferential direction; 

(b) first injection molding of at least two stator teeth adjacent to one another in the circumferential direction with a plastic; 

(c) arranging at least one stator winding in the space; and 

(d) second injection molding of the at least one stator winding arranged in the space with the plastic, such that an air gap and/or air trap formed between the stator teeth injection molded in step (b) and the at least one stator winding after arranging the at least one stator winding in the space according to step (c), is filled with the plastic.
Claim 1:
A method for producing a stator for an electrical machine, comprising: 


providing a ring-shaped stator body, from which a plurality of stator teeth, which are arranged spaced apart from one another along a circumferential direction of the stator body, for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent in the circumferential direction; 



first injection molding at least two stator teeth, which are adjacent in the circumferential direction, with a plastic;

arranging at least one stator winding in the space; and 

second injection molding the at least one stator winding arranged in the space with the plastic, so that at least one of an air gap and an air trap formed between the at least two stator teeth first injection molded and the at least one stator winding after arranging the at least one stator winding in the spac
Claim 2/1:
wherein an electrically insulating plastic is used at least in response to the first injection molding and/or additionally in response to the second injection molding.
Claim 2/1:
further comprising using an electrically insulating plastic in response to at least one of the first injection molding, and the second injection molding.
Claim 3/1:
wherein at least one masking, which is introduced into the space between the two stator teeth, is at least partially injection molded with the plastic, such that a volume of the space, which is filled by the at least one masking in response to the 32injection molding, remains free so as to embody a cooling duct.
Claim 3/1:
further comprising: introducing at least one masking, into the space between the two stator teeth; and at least partially injection molding each of the at least one masking with the plastic, so that a volume of the space, which is filled by the at least one masking4Application No. Not Yet AssignedDocket No.: 66814-0996 in response being at least partially injection molded, remains free so as to embody a cooling duct.
Claim 4/3:
further comprising: 




injection molding the at least one masking during the second injection molding; or 


injection molding the at least one masking in a separate method step.
Claim 4/3:
wherein the at least partially injection molding of the at least one masking takes place one of: 

in the course of the second injection molding; or 


separately from the second injection molding.
Claim 5/1:
wherein: 

the at least one masking is arranged in a radially inner end section and/or in a radially outer end section of the space, and 

a cooling duct is arranged in the radially inner end section or in the radially outer end section in response to the injection molding.
Claim 5/3:
wherein 

the at least one masking is arranged in an area of at least one of a radially inner end section or a radially outer end section of the space, and 

the cooling duct is arranged in the at least one of a radially inner end section and a radially outer end section, in response to the at least partially injection molding of the at least one masking.
Claim 6/1:
wherein at least one phase insulation, which is arranged in the space and which divides the space into a radially inner and into a radially outer subspace, is embodied during the injection molding with the plastic, such that first conductor elements of the at least one stator winding, which embody a first phase winding, can be arranged in a radially inner subspace, and second conductor elements of the at least one stator winding, which embody a second phase winding, which is electrically insulated with respect to the first phase winding, can be arranged in the radially outer subspace.
Claim 14/1:
wherein at least one phase insulation arranged in the space, which divides the space into a radially inner subspace and a radially outer subspace, is embodied in the course of the injection molding with the plastic, so that first conductor elements of the stator winding, which embody a first phase winding, are arranged in the radially inner subspace, and second conductor elements of the stator winding, which embody a second phase winding, which is electrically insulated with respect to the first phase winding, are arranged in the radially outer subspace. 
Claim 7/6:
wherein a phase insulation is formed in response to the injection molding of stator teeth or in response to the injection molding of the at least one stator winding or in a separate method step.
Claim 15/14:
wherein the phase insulation is formed in response to one of the first injection molding or the second injection molding, or in separately from the first and second injection moldings.
Claim 8/6:
wherein a phase insulation extends along the circumferential direction and connects an insulation layer of the plastic arranged on adjacent stator teeth to one another.
Claim 16/14:
wherein the phase insulation extends along the circumferential direction and connects an insulation layer of the plastic arranged on adjacent stator teeth to one another.
Claim 9/1:
wherein: 

the plastic injected onto surface sections of stator teeth is made of an electrically insulating first plastic material; 

the plastic embodying at least one phase insulation is made of a second plastic material, and 



the plastic embodying a first protective coating and/or a second protective coating is made of the second plastic material or of a third plastic material.
Claim 17/1:
wherein: 

the plastic injected onto surface sections

the plastic embodying at least one phase insulation, which divides the space into a radially inner subspace and a radially outer subspace, is formed by a second plastic material, and 

the plastic embodying at least one protective coating, which at least partially surrounds a respective cooling duct in the space, is formed by the second plastic material or by a third plastic material.
Claim 10/9:
wherein: 

that the second plastic material is electrically insulating or electrically conductive; and/or 

the third plastic material is electrically insulating or electrically conductive.
Claim 18/17:
wherein at least one of: 

the second plastic material is embodied to be electrically insulating or electrically conductive; and 

the third plastic material is embodied to be electrically insulating or electrically conductive.
Claim 11/9:
wherein: 

at least one of the first plastic material, the second plastic material, or the third plastic material is a thermoplastic, and 

at least one of the first plastic material, the second plastic material, or the third plastic material is a thermoset.
Claim 19/17:
wherein 

at least one of the first plastic material, the second plastic material, and the third plastic material is one of a thermoplastic or a thermoset.
Claim 12/9:
wherein: 

at least one of the first, second, or third plastic materials have identical heat conductivities; and/or 


at least one of the first, second, or third plastic materials have different heat conductivities.
Claim 20/17:
wherein at least one of:  8Application No. Not Yet AssignedDocket No.: 66814-0996 Amendment dated November 17, 2019 First Preliminary Amendment 

at least two of the first plastic material, the second plastic material, and the third plastic material have identical heat conductivities; and 

at least two of the first plastic material, the second plastic material, and the third plastic material have different heat conductivities.
Claim 13/9:
wherein: 

at least one of the first, second, or third plastic materials are made of identical materials, and/or 


at least one of the first, second, or third plastic materials are made of different materials.
Claim 21/17:
wherein at least one of: 

at least two of the first plastic material, the second plastic material, and the third plastic material are identical materials; and 

at least two of the first plastic material, the second plastic material, and the third plastic material are different materials.
Claim 14/1:
further comprising: 

injection molding or filling, respectively, the space with plastic such that the air gap is no longer present in the space after the injection molding or the filling, respectively.
Claim 22/1:
wherein 

injection molding or filling, of the space with the plastic takes place in such a way that an air gap is no longer present in the space after the injection molding or filling.
Claim 15/1:
wherein the space is embodied in an gap-free manner by the plastic.
Claim 23/1:
wherein the space is embodied in a substantially gap-free manner by of the plastic.
Claim 16/1:
The stator produced by the method according to claim 1.
Claim 24:
A stator, produced by:
providing a ring-shaped stator body, from which a plurality of stator teeth, which are arranged spaced apart from one another along a circumferential direction of the stator body, for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent in the circumferential direction; 
first injection molding at least two stator teeth, which are adjacent in the circumferential direction, with a plastic;  9Application No. Not Yet AssignedDocket No.: 66814-0996 Amendment dated November 17, 2019 First Preliminary Amendment 
arranging at least one stator winding in the space; and 
second injection molding the at least one stator winding arranged in the space with the plastic, so that at least one of an air gap and an air trap formed between the at least two stator teeth first injection molded and the at least one stator winding after arranging the at least one stator winding in the space is filled with the plastic.
Claim 17/15:
The electrical machine comprising:

the stator produced by the method according to claim 15; and























a rotor configured to be rotatable about an axis of rotation relative to the stator.
Claim 25:
An electrical machine, comprising: 

a stator, produced by: 
providing a ring-shaped stator body, from which a plurality of stator teeth, which are arranged spaced apart from one another along a circumferential direction of the stator body, for accommodating stator windings protrude, wherein a space is in each case embodied between two stator teeth adjacent in the circumferential direction; 
first injection molding at least two stator teeth, which are adjacent in the circumferential direction, with a plastic; 
arranging at least one stator winding in the space; and 
second injection molding the at least one stator winding arranged in the space with the plastic, so that at least one of an air gap and an air trap formed between the at least two stator teeth first injection molded and the at least one stator winding after arranging the at least one stator winding in the space is filled with the plastic; and 

a rotor, which is embodied to be rotatable about an axis of rotation relative to the stator.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 5, 7, 8 and 14-15 are objected to because of the following informalities:  
Claim 5 recites “the at least one masking,” which should be “at least one masking.”
Claims 7 and 8 recites “a phase insulation,” which should be “the phase insulation.”
Claim 14 recites “plastic,” which should be “the plastic.”
Claim 15 recites “an gap-free,” which should be “a gap-free.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “the second plastic material is electrically insulating or electrically conductive and/or the third plastic material is electrically insulating or electrically conductive.” The claim does not further limit the material of the second and/or third plastic material of claim 9, as literally any kind of plastic material could be used. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner suggests amending the claim to only recite either “electrically insulating” or “electrically conductive” to further limit the claim.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “at least one of the first, second or third plastic materials have identical heat conductivities; and/or at least one of the first, second or third plastic materials have different heat conductivities.” The claim does not further limit the heat conductivities of the plastic materials of claim 9, as the plastic material could have any kind of heat conductivity. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner suggests amending the claim to only recite either “have identical heat conductivities” or “have different heat conductivities” to further limit the claim.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “at least one of the first, second, or third plastic materials are made of identical materials, and/or at least one of the first, second or third plastic materials are made of different materials.” The claim does not further limit the plastic materials of claim 9, as the plastic materials could already have been same or different materials to each other. Also, claim 9 already implies that the first, second and third materials are different materials, as they are specifically split from “the plastic.” It is also noted, that claim 9 recites “electrically insulating first plastic material” and “at least one phase insulation is made of a second plastic material.” As such, first and second plastic material cannot be electrically conductive. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (JPH 10-271738 A).
Regarding claim 1, Murakami teaches a method for producing a stator (71) for an electrical machine (50A), the method comprising the steps of: 
(a) providing the stator (71) including a plurality of stator teeth (71a) arranged spaced apart from one another along a circumferential direction of a stator body and a ring-shaped stator body, from which the plurality of stator teeth (71a) for accommodating stator windings (71b) protrude, wherein a space (87) is in each case embodied between two stator teeth (71a) adjacent to one another in the circumferential direction; 
(b) first injection molding of at least two stator teeth (71a) adjacent to one another in the circumferential direction with a plastic (61, 71c); 
(c) arranging at least one stator winding (71b) in the space (87); and 
(d) second injection molding of the at least one stator winding (71b) arranged in the space with the plastic (71c), such that an air gap and/or air trap (within space 87) formed between the stator teeth (71a) injection molded in step (b) and the at least one stator winding (71b) after arranging the at least one stator winding (71b) in the space (87) according to step (c), is filled with the plastic (61, 71c).
Regarding claim 2/1, Murakami was discussed above in claim 1. Murakami further teaches wherein an electrically insulating plastic (resin, [0019]-[0020]) is used at least in response to the first injection molding and/or additionally in response to the second injection molding.
Regarding claim 3/1, Murakami was discussed above in claim 1. Murakami further teaches wherein at least one masking (84; [0027]), which is introduced into the space (87) between the two stator teeth (71a), is at least partially injection molded with the plastic (61, 71c), such that a volume of the space (87), which is filled by the at least one masking (84) in response to the 32injection molding, remains free so as to embody a cooling duct (67).
Regarding claim 4/3, Murakami was discussed above in claim 3. Murakami further teaches comprising: 
injection molding the at least one masking (84) during the second injection molding (during molding of plastic 61); or 
injection molding the at least one masking in a separate method step.
Regarding claim 5/1, Murakami was discussed above in claim 1. Murakami further teaches wherein: 
the at least one masking (84) is arranged in a radially inner end section and/or in a radially outer end section of the space (87; FIG 6), and 
a cooling duct (67) is arranged in the radially inner end section or in the radially outer end section in response to the injection molding (FIG 6).
Regarding claim 14/1, Murakami was discussed above in claim 1. Murakami further teaches comprising:
injection molding or filling, respectively, the space (87) with plastic (61, 71c) such that the air gap is no longer present in the space (87) after the injection molding or the filling, respectively (FIG 5, 6).
Regarding claim 15/1, Murakami was discussed above in claim 1. Murakami further teaches wherein the space (87) is embodied in a gap-free manner by the plastic (61, 71c).
Regarding claim 16/1, Murakami was discussed above in claim 1. Murakami further teaches the stator (71) produced by the method according to claim 1.
Regarding claim 17/15, Murakami was discussed above in claim 15. Murakami further teaches the electrical machine (50A) comprising:
the stator (71) produced by the method according to claim 15; and
a rotor (73) configured to be rotatable about an axis of rotation (72) relative to the stator (71).

Allowable Subject Matter
Claims 6-8, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the specific limitation of “wherein at least one phase insulation (58), which is arranged in the space (9) and which divides the space (9) into a radially inner (59a) and into a radially outer subspace (59b), is embodied during the injection molding with the plastic” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Merz (US 3,624,432) discloses a phase insulation (5) between the conductors (6), but fails to teach injection molding of conductor insulation and air gap/air trap.
Also, there are no clear motivation to incorporate Merz into Murakami, as Murakami’s coil portion is split in the circumferential direction.
Claims 7-8 are allowable for depending upon claim 6.

    PNG
    media_image1.png
    784
    483
    media_image1.png
    Greyscale

Regarding claim 9, the specific limitation of “the plastic injected onto surface sections (51) of stator teeth (8) is made of an electrically insulating first plastic material (K1); the plastic embodying at least one phase insulation (58) is made of a second plastic material (K2), and the plastic embodying a first protective coating and/or a second protective coating (75) is made of the second plastic material (K2) or of a third plastic material (K3)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art, Murakami, discloses a motor casing (61) with a cooling channel (67) between the coil (71b), wherein an insulation (71c) is between a stator (71) and the coil (71b). Murakami does not disclose a phase insulation, wherein the phase insulation is of a different plastic material to the casing and the insulation. 
Claim 11 is allowable for depending upon claim 9.
Claims 10 and 12-13 are rejected for failing to further limit claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834